 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL GONZALES,                                 Case No. 1:19-cv-00459-SAB (PC)
12                       Plaintiff,                     ORDER DIRECTING CLERK OF COURT TO
                                                        RANDOMLY ASSIGN DISTRICT JUDGE TO
13           v.                                         ACTION
14    GONZALES, et al.,                                 FINDINGS AND RECOMMENDATIONS
                                                        RECOMMENDING DISMISSAL OF
15                       Defendants.                    CERTAIN CLAIMS AND DEFENDANTS
16                                                      (ECF Nos. 8, 9)
17                                                      FOURTEEN (14) DAY DEADLINE
18

19          Plaintiff Michael Gonzales is a state prisoner proceeding pro se and in forma pauperis in

20   this civil rights action pursuant to 42 U.S.C. § 1983.

21          On September 4, 2019, the Court screened Plaintiff’s complaint and found that Plaintiff

22   stated a cognizable claim against Defendants Godinez, Cena, Gonzales, Harry, Villegas, Serato

23   (or Serrato), Gonzalez, Shoemaker, Perez, Willis, Arron, Torres, and Harmon for providing

24   Plaintiff with food tainted with involuntary antipsychotic medication without a Keyhea order in

25   violation of the Due Process Clause of the Fourteenth Amendment, but failed to state any other

26   cognizable claims against any other defendants. (ECF No. 8.) The Court ordered Plaintiff to

27   either file a first amended complaint or notify the Court in writing of his willingness to proceed

28   only on the cognizable claim. (Id.)
                                                 1
 1          On September 25, 2019, Plaintiff notified the Court of his willingness to proceed only on

 2   the cognizable claim identified by the Court on September 4, 2019. (ECF No. 9.)

 3          Accordingly, the Court will recommend that this action proceed only against Defendants

 4   Godinez, Cena, Gonzales, Harry, Villegas, Serato (or Serrato), Gonzalez, Shoemaker, Perez,

 5   Willis, Arron, Torres, and Harmon for providing Plaintiff with food tainted with involuntary

 6   antipsychotic medication without a Keyhea order in violation of the Due Process Clause of the

 7   Fourteenth Amendment, and that all other claims and defendants be dismissed. Fed. R. Civ. P.

 8   8(a); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

 9   555 (2007); Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010).

10          Based on the foregoing, the Court HEREBY ORDERS the Clerk of the Court to randomly

11   assign a Fresno District Judge to this action.

12          Further, it is HEREBY RECOMMENDED that:

13          1.      This action proceed on Plaintiff’s complaint, filed on April 9, 2019, (ECF No. 1),

14                  against Defendants Godinez, Cena, Gonzales, Harry, Villegas, Serato (or Serrato),

15                  Gonzalez, Shoemaker, Perez, Willis, Arron, Torres, and Harmon for providing

16                  Plaintiff with food tainted with involuntary antipsychotic medication without a

17                  Keyhea order in violation of the Due Process Clause of the Fourteenth Amendment;

18                  and

19          2.      All other claims and defendants be dismissed from the action for failure to state a

20                  cognizable claim for relief.
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                      2
 1            These Findings and Recommendations will be submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 3   days after being served with these Findings and Recommendations, Plaintiff may file written

 4   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

 5   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

 6   specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”

 7   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

 8   F.2d 1391, 1394 (9th Cir. 1991)).

 9

10
     IT IS SO ORDERED.
11

12   Dated:     September 27, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
